Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed November 11, 2019.

3.	Claims 1-14 have been cancelled.

4.	Claims 15-20 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (2016/0051185) in view of Jackson (US 2003/0207655).

As per claim 15, Wisbey teaches a system, comprising: 
a processor (see Wisbey, Abstract: “A system for creating and dynamically updating a user activity profile includes an earphone, a processor, a sensor module, a memory module”); and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method (see Wisbey, Abstract: “A system for creating and dynamically updating a user activity profile includes an earphone, a processor, a sensor module, a memory module”; and [0140]: “In this document, the terms “computer program medium” and “computer usable medium” are used to generally refer to transitory or non-transitory media such as, for example, main memory 1508, storage unit interface 1520, storage unit 1522, removable storage media 1514, and channel 1528. These and other various forms of computer program media or computer usable media may be involved in carrying one or more sequences of one or more instructions to a processing device for execution”) comprising: 
collecting data relative to an environment (see Wisbey, [0039]: “Although a smartphone is illustrated, computing device 200 may comprise any computing device (smartphone, tablet, laptop, smartwatch, desktop, etc.) configured to transmit audio data to earphones 100, receive biometric data from earphones 100 (e.g., heartrate and motion data), and process the biometric data collected by earphones 100. In additional embodiments, computing device 200 itself may collect additional biometric information that is provided for display. For example, if computing device 200 is a smartphone it may use built in accelerometers, gyroscopes, and a GPS to collect additional biometric data”; and [0067]: “Storage 202 may comprise volatile memory (e.g. RAM), non-volatile memory (e.g. flash storage), or some combination thereof. In various embodiments, storage 202 may store biometric data collected by earphones 100. Additionally, storage 202 stores an activity tracking application 210, that when executed by processor 204, allows a user to interact with the collected biometric information”); 
storing the data over a plurality of cycles (see Wisbey, [0047]: “A biometric processor 165 comprises logical circuits dedicated to receiving, processing and storing biometric information collected by the biometric sensors of the earphones”; [0050]: “In further embodiments, logic circuits of processor 165 may further detect, calculate, and store metrics such as the amount of physical activity, sleep, or rest over a period of time, or the amount of time without physical activity over a period of time”; and [0067]: “Storage 202 may comprise volatile memory (e.g. RAM), non-volatile memory (e.g. flash storage), or some combination thereof. In various embodiments, storage 202 may store biometric data collected by earphones 100. Additionally, storage 202 stores an activity tracking application 210, that when executed by processor 204, allows a user to interact with the collected biometric information”); 
analyzing the data over the plurality of cycles to identify one or more trends (see Wisbey, [0084]: “The operations of methods 1000 and 1100 create and update a dynamic activity profile that is based on robust tracking of user activity and that may take into account and analyze up-to-date trends and patterns related to user activity”); 
generating a recommendation for improving an environmental condition relative to the environment based on the identified one or more trends (see Wisbey, [0082]: “Apparatus 900 also includes activity recommendation module 902 and profile accuracy module 904. Activity recommendation module 902 provides a recommendation related to the user's activity. The recommendation is based on the activity profile that is created by initial activity profile module 802 and updated by dynamic activity profile module 808. Having dynamic input regarding the activity profile (e.g., by way of archive module 806), activity recommendation module 902 may provide a user-specific, up-to-date activity recommendation that is both personalized and realistic for the user”; and [0084]: “As such, methods 1000 and/or 1100 may include providing recommendations of goals for activity levels/types that are highly tailored to the user's specific characteristics, and that are personalized, yet realistic for the user”); and 
providing the recommendation to a user (see Wisbey, [0005]: “yet realistic goals and activity recommendations may be provided to the user”; and [0116]: “In various embodiments, a live activity chart 604 may also display an activity trend of the aforementioned metrics (or other metrics) as a dynamic graph at the bottom of the display. For example, the graph may be used to show when user has been most active during the day (e.g., burning the most calories or otherwise engaged in an activity)”).
Wisbey does not explicitly teach a system comprising a robotic vacuum; collected data is cleanliness data; the cycles pertains to a cleaning cycle; and the condition is environmental condition relative to the environment.
Jackson teaches a robotic vacuum (see Jackson, [0199]: “a multiaxis robot containing an vacuum grip end-effector (464) or in the case of the cleaning and inspection robots--cleaning and inspection end-effector tools”); collected data and is cleanliness data (see Jackson, [0139]: “An ultraviolet radiation optically stimulated electron emission sensor provides surface cleanliness data which can be dynamically correlated to the various control parameters--pressure, temperature, snow injection rate and time”); the cycles pertains to a cleaning cycle (see Jackson, [0196]: “producing printed reports following each completed cleaning process cycle”); and the condition is environmental condition relative to the environment (see Jackson, [0070]: “and OSEE cleanliness can be established in-situ and used to verify surface cleanliness following each cleaning operation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey in view of Jackson by implementing a robotic vacuum; collected data is cleanliness data; the cycles pertains to a cleaning cycle; and the condition is environmental condition relative to the environment.  One would be motivated to do so because such implementation is merely the utility of Wisbey’s invention embodied in another appliance and Wisbey teaches in paragraph [0080]: “Upon studying the present disclosure, one of skill in the art will appreciate that system 700 may include multiple apparatus 702, servers 706, and/or computing devices 708, and that apparatus 702 may be embodied in or part of computing device 708, and likewise that a computing device 708 may be embodied in an apparatus 702”.

As per claim 16, which depends on claim 15, Wisbey further teaches wherein generating a recommendation for improving the environmental condition relative to the environment based on the identified one or more cleanliness trends further comprises: 
identifying the user based on a user profile (see Wisbey, [0084]: “creating a dynamic user activity profile, in accordance with the present disclosure. The operations of methods 1000 and 1100 create and update a dynamic activity profile that is based on robust tracking of user activity and that may take into account and analyze up-to-date trends and patterns related to user activity”); and 
correlating the recommendation with one or more preferences within the user profile (see Wisbey, [0087]: “The user may also select various preferred or actual activity types, intensities, durations, and may input additional information, for example, information regarding past/current injuries, the user's schedule, training partners, music/media preferences for workouts or other activities, and the like. This type of user information may aid in tailoring the types of activities recommended for the user in accordance with various embodiments”).


As per claim 18, Wisbey teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 
collecting data relative to an environment (see Wisbey, [0039]: “Although a smartphone is illustrated, computing device 200 may comprise any computing device (smartphone, tablet, laptop, smartwatch, desktop, etc.) configured to transmit audio data to earphones 100, receive biometric data from earphones 100 (e.g., heartrate and motion data), and process the biometric data collected by earphones 100. In additional embodiments, computing device 200 itself may collect additional biometric information that is provided for display. For example, if computing device 200 is a smartphone it may use built in accelerometers, gyroscopes, and a GPS to collect additional biometric data”; and [0067]: “Storage 202 may comprise volatile memory (e.g. RAM), non-volatile memory (e.g. flash storage), or some combination thereof. In various embodiments, storage 202 may store biometric data collected by earphones 100. Additionally, storage 202 stores an activity tracking application 210, that when executed by processor 204, allows a user to interact with the collected biometric information”); 
storing the data over a plurality of cycles (see Wisbey, [0047]: “A biometric processor 165 comprises logical circuits dedicated to receiving, processing and storing biometric information collected by the biometric sensors of the earphones”; [0050]: “In further embodiments, logic circuits of processor 165 may further detect, calculate, and store metrics such as the amount of physical activity, sleep, or rest over a period of time, or the amount of time without physical activity over a period of time”; and [0067]: “Storage 202 may comprise volatile memory (e.g. RAM), non-volatile memory (e.g. flash storage), or some combination thereof. In various embodiments, storage 202 may store biometric data collected by earphones 100. Additionally, storage 202 stores an activity tracking application 210, that when executed by processor 204, allows a user to interact with the collected biometric information”); 
analyzing the data over the plurality of cycles to identify one or more trends (see Wisbey, [0084]: “The operations of methods 1000 and 1100 create and update a dynamic activity profile that is based on robust tracking of user activity and that may take into account and analyze up-to-date trends and patterns related to user activity”); 
generating a recommendation for improving an environmental condition relative to the environment based on the identified one or more trends (see Wisbey, [0082]: “Apparatus 900 also includes activity recommendation module 902 and profile accuracy module 904. Activity recommendation module 902 provides a recommendation related to the user's activity. The recommendation is based on the activity profile that is created by initial activity profile module 802 and updated by dynamic activity profile module 808. Having dynamic input regarding the activity profile (e.g., by way of archive module 806), activity recommendation module 902 may provide a user-specific, up-to-date activity recommendation that is both personalized and realistic for the user”; and [0084]: “As such, methods 1000 and/or 1100 may include providing recommendations of goals for activity levels/types that are highly tailored to the user's specific characteristics, and that are personalized, yet realistic for the user”); and 
providing the recommendation to a user (see Wisbey, [0005]: “yet realistic goals and activity recommendations may be provided to the user”; and [0116]: “In various embodiments, a live activity chart 604 may also display an activity trend of the aforementioned metrics (or other metrics) as a dynamic graph at the bottom of the display. For example, the graph may be used to show when user has been most active during the day (e.g., burning the most calories or otherwise engaged in an activity)”).
Wisbey does not explicitly teach a system comprising a robotic vacuum; collected data is cleanliness data; the cycles pertains to a cleaning cycle; and the condition is environmental condition relative to the environment.
Jackson teaches a robotic vacuum (see Jackson, [0199]: “a multiaxis robot containing an vacuum grip end-effector (464) or in the case of the cleaning and inspection robots--cleaning and inspection end-effector tools”); collected data and is cleanliness data (see Jackson, [0139]: “An ultraviolet radiation optically stimulated electron emission sensor provides surface cleanliness data which can be dynamically correlated to the various control parameters--pressure, temperature, snow injection rate and time”); the cycles pertains to a cleaning cycle (see Jackson, [0196]: “producing printed reports following each completed cleaning process cycle”); and the condition is environmental condition relative to the environment (see Jackson, [0070]: “and OSEE cleanliness can be established in-situ and used to verify surface cleanliness following each cleaning operation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey in view of Jackson by implementing a robotic vacuum; collected data is cleanliness data; the cycles pertains to a cleaning cycle; and the condition is environmental condition relative to the environment.  One would be motivated to do so because such implementation is merely the utility of Wisbey’s invention embodied in another appliance and Wisbey teaches in paragraph [0080]: “Upon studying the present disclosure, one of skill in the art will appreciate that system 700 may include multiple apparatus 702, servers 706, and/or computing devices 708, and that apparatus 702 may be embodied in or part of computing device 708, and likewise that a computing device 708 may be embodied in an apparatus 702”.

As per claim 19, which depends on claim 18, Wisbey further teaches wherein generating a recommendation for improving the environmental condition relative to the environment based on the identified one or more cleanliness trends further comprises: identifying the user based on a user profile; and correlating the recommendation with one or more preferences within the user profile (see claim 16 rejection above).

6.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (2016/0051185) and Jackson (US 2003/0207655), and still further in view of Golden et al. (US 11,010,233).
As per claim 20, which depends on claim 18, Wisbey teaches further comprising: 
analyzing, using machine learning, current cleanliness data to determine a user action in response to receiving the recommendation (see Wisbey, [0005]: “Embodiments of the present disclosure provide systems, methods, and apparatus for creating a dynamic user activity profile that tracks user activity according to multifaceted data points, and analyzes those data points to effectively learn the user's tendencies regarding activity”; and [0076]: “thereby improving the activity predictive capability of the system. In additional implementations, activity display 600 allows a user to manually select the activity being performed (e.g., via touch gestures), thereby enabling the system to accurately adjust an activity profile associated with the user-selected activity”).
Wisbey and Jackson does not explicitly teach adjusting a threshold for generating the recommendation based on the user action.
Golden teaches adjusting a threshold for generating the recommendation based on the user action (see Golden, col.52, lines 23-26: “In some examples, the threshold may be dynamically set and adjusted by supervised machine learning model 902 as supervised machine learning model 902 is trained over time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wisbey and Jackson in view of Golden by implementing adjusting a threshold for generating the recommendation based on the user action.  One would be motivated to do so because Wisbey teaches in paragraph [0076], “the preloaded activity profiles for each particular activity (e.g., sleeping, running, walking, or swimming) may be adjusted over time based on a history of the user's activity, thereby improving the activity predictive capability of the system”.



Allowable Subject Matter
7	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
Although Wisbey coupled with Jackson further teaches analyzing, using machine learning, current cleanliness data (see claim 15 rejection above, i.e., Jackson) to determine a user action in response to receiving the recommendation (see Wisbey, [0005]: “Embodiments of the present disclosure provide systems, methods, and apparatus for creating a dynamic user activity profile that tracks user activity according to multifaceted data points, and analyzes those data points to effectively learn the user's tendencies regarding activity”; and [0076]: “thereby improving the activity predictive capability of the system. In additional implementations, activity display 600 allows a user to manually select the activity being performed (e.g., via touch gestures), thereby enabling the system to accurately adjust an activity profile associated with the user-selected activity”), prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining the user has improved the environmental condition relative to the environment based on the user action; and discarding cleanliness data collected prior to the user action from consideration for determining one or more subsequent cleanliness trends” as recited in dependent claim 17.


Conclusion
8.	For the reasons above, claims 15, 16 and 18-20 have been rejected, claim 17 has been objected to, and claims 15-20 remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443